Citation Nr: 1028888	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-03 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for service connected posttraumatic stress disorder 
(PTSD).  

2.  Entitlement to an initial compensable disability rating for 
service connected residuals of a right ankle fracture prior to 
December 28, 2009, and to a disability rating in excess of 10 
percent thereafter.

3.  Entitlement to an initial compensable disability rating for 
service connected residuals of a right wrist fracture prior to 
December 28, 2009, and to a disability rating in excess of 10 
percent thereafter.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1998 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

A hearing was held before the undersigned Veterans Law Judge in 
August 2008, and a transcript of this hearing is of record.  

In January 2009, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, D.C. to afford the 
Veteran new VA examinations.  The action specified in the January 
2009 Remand completed, the matter has been properly returned to 
the Board for appellate consideration.  See Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's PTSD does not cause occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
due to such symptoms as, for example, depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, and mild 
memory loss.  

2.  The Veteran's residuals of a right ankle fracture have 
resulted in pain and moderate, but not marked, limitation of 
motion of the ankle for all periods on appeal.  

3.  The Veteran's residuals of a right wrist fracture have 
resulted in pain and slight limitation of motion for all periods 
on appeal.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess of 10 
percent disabling for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a disability rating of 10 percent for 
service connected residuals of a right ankle fracture have been 
met from October 2, 2005 to December 28, 2009.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.71a Diagnostic Code 5271 (2009).

3.  The criteria for a disability rating in excess of 10 percent 
for service connected residuals of a right ankle fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.71a Diagnostic Code 5271 (2009).

4.  The criteria for a disability rating of 10 percent for 
service connected residuals of a right wrist fracture have been 
met from October 2, 2005 to December 28, 2009.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.71a Diagnostic Code 5215 (2009).

5.  The criteria for a disability rating in excess of 10 percent 
for service connected residuals of a right wrist fracture have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.71a Diagnostic Code 5215 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises 
as to the degree of disability, such doubt will be resolved in 
the veteran's favor.  38 C.F.R.  § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating with 
impairment of function, will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of the Veteran's 
disability in reaching its decision.  Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determinations in Fenderson v. West, 12 Vet. 
App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), 
and whether the Veteran is entitled to an increased evaluation 
for separate periods based on the facts found during the appeal 
period.  In Fenderson, the U.S. Court of Appeals for Veterans 
Claims (Court) held that evidence to be considered in the appeal 
of an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  In 
that decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found during 
the appeal period.  Id. at 126.  Hart appears to extend Fenderson 
to all increased rating claims.

PTSD

The Veteran is seeking a compensable disability rating for 
service connected PTSD.
Service connection for PTSD was granted in a March 2007 rating 
decision, and the Veteran was assigned an initial 10 percent 
disability rating, effective October 2, 2005.

Acquired psychiatric disabilities, including PTSD, are rated 
under the General Rating Formula for Mental Disorders (General 
Rating Formula) set forth at 38 C.F.R. § 4.130.  

The General Rating Formula provides for a non-compensable (0 
percent) evaluation where a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to interfere 
with occupational or social functioning or to require continuous 
medication.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

A 10 percent disability rating is assigned where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and the ability to 
perform occupational tasks only during periods of significant 
stress or where symptoms are controlled by continuous medication.  
Id.

A 30 percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).  Id.

A 50 percent evaluation is warranted where there is occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

A 100 percent evaluation is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the portion 
of VA's Schedule for Rating Disabilities ("the Schedule") that 
addresses service-connected psychiatric disabilities is based 
upon the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition, of the American Psychiatric Association (also 
known as "the DSM-IV"). 38 C.F.R. § 4.130 (2009).  The DSM-IV 
contains a Global Assessment of Functioning (GAF) scale, with 
scores ranging between zero and 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health - 
illness.  Higher scores correspond to better functioning of the 
individual.

GAF scores ranging between 61 and 70 are assigned when there are 
some mild symptoms (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

GAF scores ranging between 51 and 60 are assigned when there are 
moderate symptoms (like flat affect and circumstantial speech, 
and occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  Id.

GAF scores ranging between 41 and 50 are assigned when there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.

GAF scores ranging between 31 and 40 are assigned when there is 
some impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family and is unable to work).  Id.

GAF Scores between 21 and 30 are assigned when behavior is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal preoccupation) 
or inability to function in almost all areas (e.g., stays in bed 
all day; no job, home, or friends).  Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a 
mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission must be 
considered. 38 C.F.R. § 4.126(a) (2009).  In addition, the 
evaluation must be based on all the evidence of record that bears 
on occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the moment of 
the examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely the basis of social impairment.  38 C.F.R. § 4.126(b) 
(2009).

The Veteran was afforded a VA psychiatric examination in January 
2007.  At the examination, the Veteran described re-experiencing 
traumatic events from his military service with nightmares 
approximately once a week, as well as occasional flashbacks.  He 
also reported hypervigilance, irritability, difficulty sleeping, 
and an exaggerated startle response.  He avoided things that 
trigger unpleasant memories, such as watching the news.  His 
symptoms were characterized as daily, but mild.  At the time of 
the examination, the Veteran was employed full time and denied 
any legal infractions or behavioral problems.  He was married and 
reported a good relationship with his family.  When questioned 
about his leisure activities, the Veteran expressed an interest 
in sports and roller-blading.  He denied receiving any inpatient 
or outpatient treatment for his PTSD.

Throughout the interview, the Veteran displayed no impairment of 
thought processes, communication, or memory.  There was no 
evidence of obsessional rituals or of delusions or 
hallucinations.  He was well oriented to person, place, and time; 
exhibited appropriate behavior; and maintained good eye contact.  
He appeared capable of maintaining minimal personal hygiene and 
attending to basic activities of daily living.  He denied 
suicidal or homicidal ideations or panic attacks.  The VA 
examiner diagnosed the Veteran with PTSD and assigned a GAF score 
of 80.  She described the Veteran's current psychosocial 
functional status as excellent as it relates to employment, 
routine responsibilities of self care, family role functioning, 
and leisure pursuits and good as it relates to his physical 
health and social/interpersonal relationships.

In his April 2007 notice of disagreement, the Veteran reported 
that he experienced constant anxiety and traumatic memories.  He 
stated that he felt emotionally numb and detached from his 
friends and family.  He also complained of sleep problems and an 
exaggerated startle response.  In a statement submitted as part 
of his December 2007 substantive appeal, the Veteran reported 
daily panic attacks, obsessional rituals of an unspecified 
nature, and suicidal ideations.  He also continued to complain of 
frequent nightmares, difficulty sleeping, irritability, and 
flashbacks.  

In August 2008, the Veteran testified before the undersigned 
Veterans Law Judge.  He reported nightmares and difficulty 
sleeping two or three times a month, as well as an exaggerated 
startle response.  He stated that he was not receiving any 
treatment for his mental disorder, including counseling or 
medication.  

In January 2010, the Veteran was afforded another VA examination.  
At the time of the examination, the Veteran was not receiving any 
treatment for his PTSD.  He denied symptoms of depression or 
anxiety, but reported mild but controllable anxiousness and 
hypervigilance in public places and a decreased sex drive.  He 
also reported concern for his brother who is serving in Iraq.  He 
denied problems with concentration or decision making, and stated 
that he was able to perform his job without impairment.  
According to the examiner, he denied significant impact from his 
PTSD symptoms.  He did state that he drank two or three beers per 
day.  While he denied having any problems, he admitted that 
others have suggested in the past that he drinks too much.  The 
Veteran reported that he had divorced in August 2008, but 
currently had a girlfriend, and that he was employed full time.  
He denied any problems at work or in his relationships.  He also 
indicated that he had a nice group of friends and that he plays 
softball and coaches a softball team.  

At the examination, he was observed to be clean, neatly groomed, 
and appropriately dressed.  He appeared cooperative, friendly, 
relaxed, and attentive.  His mood was good and his affect normal.  
Psychomotor activity, speech, and thought processes were 
unremarkable.  His attention and memory were intact and he was 
oriented to person, place, and time.  He denied hallucinations, 
inappropriate behavior, obsessive or ritualistic behavior, panic 
attacks, suicidal or homicidal ideations, or episodes of 
violence.  According to the VA examiner, the Veteran did not 
currently meet the criteria for a diagnosis of PTSD, or for any 
other psychiatric disability.  She opined that the Veteran's 
symptoms were not severe enough to interfere with occupational 
and social functioning and assigned a GAF score of 75.  

Based on the above evidence, the Board finds that a disability 
rating in excess of 10 percent is not warranted for any period on 
appeal.  While the Veteran has submitted several statements 
asserting that his PTSD causes him significant anxiety and 
emotional distress and that he suffers from serious symptoms such 
as panic attacks and suicidal ideations, these statements are 
contradicted by statements to both VA examiners and to the 
undersigned Veterans Law Judge suggesting that his PTSD symptoms 
are generally mild and have minimal or no impact on his social 
and occupational functioning.  The GAF scores are also consistent 
with the 10 percent rating.  Indeed the January 2010 VA examiner 
concluded after her interview with the Veteran that he did not 
currently meet the criteria for a diagnosis of PTSD.

The most persuasive evidence of record shows that the Veteran's 
mental disorder has had a little, if any, impact on his social 
and occupational functioning, and it is impairment of social and 
occupational functioning that the rating criteria are designed to 
measure and compensate.  The Veteran has been employed full time 
throughout the claims process and reports good relationships with 
friends and family, as well as participation in varied leisure 
activities.  Accordingly, entitlement to service connection for a 
disability rating in excess of 10 percent for service connected 
PTSD is denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Right Ankle Disability

The Veteran is also seeking an increased disability rating for 
service connected residuals of a right ankle fracture.  Service 
connection for this disability was granted in a March 2007 rating 
decision, effective October 2, 2005, and the Veteran was assigned 
an initial non-compensable (0 percent) rating under Diagnostic 
Code 5271, which rates limitation of motion of the ankle.  In an 
April 2010 rating decision, the RO increased the Veteran's 
disability evaluation to 10 percent, effective December 28, 2009.

Pursuant to Diagnostic Code 5271, a 10 percent rating is 
warranted for moderate limitation of motion of the ankle while a 
20 percent rating is warranted for marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion 
for the ankle is 0 to 20 degrees dorsiflexion and 0 to 45 degrees 
plantar flexion.  38 C.F.R. § 4.71, Plate II.

Additionally, under 38 C.F.R. § 4.40, functional loss may be due 
to pain, supported by adequate pathology, and evidenced by 
visible behavior on motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited motion, 
weakness, fatigability, painful movement, swelling, deformity, or 
disuse atrophy.  Where functional loss is alleged due to pain 
upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

There is no evidence of record that the Veteran has received 
medical treatment from VA or a private provider for his right 
ankle disability.

The Veteran was afforded a VA examination of his right ankle 
disability in January 2007.  The Veteran complained of pain and 
limitation of motion.  He denied episodes of dislocation or 
subluxation, locking, or effusion.  On examination, the Veteran's 
gait was normal and he had full range of motion in his right 
ankle, even after repetitive testing.  The examiner did not 
indicate at what point the Veteran experienced pain on motion and 
it is not clear whether this was because the Veteran did not show 
any pain throughout the range of motion or whether the examiner 
simply did not measure this.  An x-ray of the right ankle showed 
ossification adjacent and lateral to the lateral malleolus, which 
may reflect an osseous loose body, but was otherwise 
unremarkable.  The Veteran was diagnosed with a right ankle 
condition secondary to a right ankle fracture in service.  
According to the examiner, this disability would have no 
significant effect on the Veteran's occupation, chores, 
traveling, feeding, bathing, dressing, toileting, or grooming.  
It would cause mild problems with recreation and exercise and 
moderate problems with sports.  

In his April 2007 notice of disagreement and his December 2007 
substantive appeal, the Veteran complained of pain, stiffness, 
swelling, instability, and limitation of motion of the right 
ankle.

In December 2009, the Veteran was afforded another VA examination 
of his right ankle.  At that examination, he complained of pain, 
instability, stiffness, grinding, and a popping sensation while 
walking.  He reported limitations on standing for extended 
periods of time but none on walking.  He denied any deformity, 
giving way, weakness, incoordination, dislocation or subluxation, 
locking, or effusion.  He denied missing any work in the last 
twelve months.  

On examination, the Veteran's gait was normal with no evidence of 
instability or tendon abnormality, but the examiner did note 
crepitus and tenderness to palpation.  Dorsiflexion was from 0 to 
20 out of 20 degrees with no pain.  Plantar flexion was from 0 to 
40 out of 45 degrees with pain at 35 degrees of motion.  There 
was no additional loss of motion following repetitive testing.  
An x-ray showed an old fracture fragment in the lateral 
malleolus, but no significant degenerative joint disease, acute 
fracture, dislocation, bony erosion, or destructive changes.  The 
Veteran was diagnosed with a mild degenerative joint disease of 
the right ankle, status post lateral malleolus avulsion fracture.  
The examiner concluded that the Veteran's disability would have 
no significant effect on his employment or on most of his 
activities of daily living; however, the examiner did opine that 
the Veteran's right ankle disability would have a mild effect on 
chores, exercise, sports, and driving.  

Based on the above, the Board finds that a 10 percent disability 
is warranted from October 2, 2005 to December 28, 2009.  While no 
limitation of motion of the right ankle was observed at the 
January 2007 VA examination, the examiner does not appear to have 
addressed whether the Veteran's range of motion was limited by 
pain, and the Veteran has consistently and credibly testified 
that he has experienced pain, stiffness, and limitation of motion 
in his right ankle.  Thus, the Board will resolve the benefit of 
the doubt in the Veteran's favor and award a 10 percent 
disability rating based on moderate limitation of the right ankle 
under Diagnostic Code 5271.  However, the Board finds that a 
higher disability rating is not warranted.  While the Veteran 
suffers from minor limitation of motion, even considering 
additional loss of motion due to pain, this limitation of motion 
is more appropriately characterized as moderate, rather than 
marked.  There is no evidence that the Veteran is being treated 
by a medical professional for his right ankle disability, that 
his disability interferes with his employment, or that it has 
more than a mild impact on his activities of daily living.

The Board has also considered whether a higher disability rating 
could be awarded under another diagnostic code for rating 
disabilities of the ankle; however, as there is no evidence that 
the Veteran suffers from ankylosis of the ankle, subastragalar, 
or tarsal joint; malunion of the os calcis or astragalus; or 
astragalectomy, Diagnostic Codes 5270, 5272, 5273, and 5274 are 
not applicable.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Right Wrist Disability

The Veteran is also seeking an increased disability rating for 
service connected residuals of a right wrist fracture.  Service 
connection for this disability was granted in a March 2007 rating 
decision, effective October 2, 2005, and the Veteran was assigned 
an initial non-compensable (0 percent) rating under Diagnostic 
Code 5215, which rates limitation of motion of the wrist.  In an 
April 2010 rating decision, the RO increased the Veteran's 
disability evaluation to 10 percent, effective December 28, 2009.

Under Diagnostic Code 5215, limitation of motion of the wrist 
warrants a 10 percent rating when dorsiflexion is less than 15 
degrees or when palmar flexion is limited in line with the 
forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (2009).  These 
ratings apply to both major and minor extremities.  Id.  A higher 
disability rating is not warranted unless there is ankylosis of 
the wrist.  Id. at Diagnostic Code 5214.  

Normal range of motion of the wrist consists of 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar 
deviation, and 20 degrees of radial deviation.  38 C.F.R. § 
4.71a, Plate I (2009).

As noted above, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, weakness, 
excess fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-07 (1995).

There is no evidence of record that the Veteran has received 
medical treatment from VA or a private provider for his right 
wrist disability.

The Veteran was afforded a VA examination of his right wrist 
disability in January 2007.  The Veteran complained of pain and 
limitation of motion.  He denied episodes of dislocation or 
subluxation, locking, or effusion.  On examination, the Veteran 
had full range of motion, with no additional limitation of motion 
after repetition; however, the examiner did not address whether 
the Veteran had pain with range of motion.

In his April 2007 notice of disagreement and December 2007 
substantive appeal, the Veteran continued to complain of pain and 
limitation of motion, particularly when bending the hand 
backwards.  

At his August 2008 hearing, the Veteran testified that his wrist 
hurt when the weather is cold or when it changes.  He also 
reported that he is unable to bend his wrist back all the way.  

In December 2009, the Veteran was afforded another VA 
examination.  At the examination, the Veteran complained of pain, 
stiffness, and weakness in his right wrist, but denied deformity, 
giving way, instability, incoordination, dislocation or 
subluxation, locking, or effusion.  On examination, the Veteran's 
wrist was tender to palpation.  Dorsiflexion was from 0 to 50 out 
of 70 degrees, with pain at 40 to 50 degrees.  Palmar flexion was 
from 0 to 70 out of 80 degrees, with pain at 60 degrees.  Radial 
deviation was from 0 to 20 out of 20 degrees, without pain.  
Ulnar deviation was from 0 to 30 out of 45 degrees, with pain 
between 25 and 30 degrees.  There was objective evidence of pain 
following repetitive motion, but no additional limitation of 
motion.  An x-ray of the right wrist showed posttraumatic and 
postoperative changes from a scaphoid fracture.  The examiner 
diagnosed the Veteran with right non-union scaphoid fracture, 
status post open reduction and internal fixation.  The examiner 
concluded that the Veteran's disability would have no effect on 
the Veteran's usual occupation but would have a mild to moderate 
effect on many activities of daily living.  

The Board notes as an initial matter that there is no evidence 
that the Veteran's right wrist disability is so severe that 
dorsiflexion is less than 15 degrees or that palmar flexion is 
limited in line with the forearm.  Thus, a compensable evaluation 
is not warranted under Diagnostic Code 5215 for limitation of 
motion of the wrist.  It appears that the RO assigned a 
compensable disability rating in April 2010 based on Diagnostic 
Code 5024, which is rated as degenerative arthritis and allows 
for a 10 percent disability rating for each major joint or group 
of minor joints where there is limitation of motion that is 
otherwise non-compensable under the diagnostic code rating 
limitation of motion for the specific joint at issue.  

Alternatively, there is objective evidence of record showing that 
the Veteran experiences functional limitation of motion due to 
pain, and the Board finds that a compensable rating under 38 
C.F.R. §§ 4.40, 4.45 and 4.59 is appropriate.  While only the 
December 2009 VA examination objectively documents painful motion 
of the Veteran's right wrist, the Board notes that the January 
2007 VA examiner did not appear to address whether or not the 
Veteran's range of motion was limited by pain.  As the January 
2007 VA examination was inadequate and the Veteran has 
consistently and credibly testified that he has painful and 
limited range of motion in the right wrist, the Board, with every 
reasonable doubt being resolved in the Veteran's favor, finds 
that a 10 percent disability rating should be granted for all 
periods on appeal, from October 2, 2005 to the present.  However, 
as the Veteran does not suffer from ankylosis of the wrist, a 
higher disability rating is not warranted; as to this aspect of 
the case, the evidence is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2009).

Extraschedular Ratings

The Board has also considered whether the Veteran's disabilities 
warrant referral for extraschedular consideration.  To accord 
justice in an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to refer 
the case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average earning 
capacity impairment.  38 C.F.R.  § 3.321(b)(1) (2009).

The Court has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) 
in the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally read 
all documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated 
that the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The Board finds that the schedular rating criteria reasonably 
reflect the Veteran's disability levels and symptomatology.  The 
Veteran's reported difficulties are not so exceptional or unusual 
a disability picture as to render impractical application of 
regular schedular standards.  Therefore, no referral for 
extraschedular consideration is required and no further analysis 
is in order.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159.  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (the Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection.  The veteran must also be informed that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.

The Board is also aware of the Court's clarification of VCAA 
notice required for increased rating claims.  See Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  However, although the issue 
before the Board is whether the Veteran's PTSD, right ankle, and 
right wrist disabilities are properly rated, the appeal arises 
from a grant of entitlement to service connection, not an 
increased rating claim.  See Fenderson v. West, 12 Vet. App. 119, 
125 (1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not a 
claim for an increased rating).  For such "downstream" issues, 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not 
required in cases where such notice was afforded for the 
originating issue of service connection.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  

Here, the VCAA duty to notify was satisfied by letters sent to 
the Veteran March and September 2006, prior to the initial RO 
decision.  These letters informed the Veteran of what evidence 
was required to substantiate his claims and of VA and the 
Veteran's respective duties for obtaining evidence.  The Veteran 
was also informed of how VA assigns disability ratings and 
effective dates.  

VA also has a duty to assist the claimant in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  It appears that all evidence necessary for a 
fair adjudication of the claim is of record.  

The RO has obtained the Veteran's service treatment records and 
afforded the Veteran multiple VA examinations of his PTSD and 
right ankle and wrist disabilities.  These examinations were 
adequate and probative for VA purposes because the examiners 
relied on sufficient facts and data, provided a rationale for the 
opinion rendered, and there is no reason to believe that they did 
not reliably apply reliable scientific principles to the facts 
and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  

Additionally, the Veteran was afforded an opportunity to present 
additional testimony concerning his disabilities at his August 
2008 hearing before a member of the Board.  At that hearing, the 
undersigned Veterans Law Judge questioned the Veteran about 
whether there were outstanding VA or private treatment records, 
but the appellant has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to an initial disability rating in excess of 10 
percent for service connected PTSD is denied.  

A disability rating of 10 percent is granted for the Veteran's 
service connected residuals of a right ankle disability from 
October 2, 2005 to December 28, 2009, subject to the regulations 
governing the payment of monetary benefits; a higher disability 
rating is not warranted for any period on appeal.  

A disability rating of 10 percent is granted for the Veteran's 
service connected residuals of a right wrist disability from 
October 2, 2005 to December 28, 2009, subject to the regulations 
governing the payment of monetary benefits; a higher disability 
rating is not warranted for any period on appeal.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


